Citation Nr: 1343043	
Decision Date: 12/27/13    Archive Date: 01/07/14

DOCKET NO.  11-25 104	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, Nebraska


THE ISSUE

Entitlement to service connection for residuals of injuries of the cervical spine.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Joseph P. Gervasio, Counsel


INTRODUCTION

The Veteran, who is the appellant, served on active duty from September 1985 to January 2008.  

This case comes to the Board of Veterans' Appeals (Board) on appeal of an April 2009 rating decision of the Lincoln, Nebraska, Regional Office (RO) of the Department of Veterans Affairs (VA).  

In May 2013, a videoconference Board hearing was held before the undersigned.  A transcript of the hearing is available for review.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The Veteran contends that his current cervical spine disability, which has been diagnosed on magnetic resonance imaging (MRI) study as narrowing and disc bulge at C5-C6, is related to several injuries he sustained during service.  During his hearing before the undersigned in May 2013, he gave credible testimony relating several incidents during service when he was struck in the head or the area of the cervical spine.  Some of these incidents occurred while the Veteran was engaged in combat.  It was noted by his representative that he had not been provided with a specific VA compensation examination to ascertain if those incidents could have led to the development of his current cervical spine disability, which was diagnosed approximately two years after his retirement from active duty.  After considering the medical evidence and lay statements in the record, the Board agrees that a medical examination is warranted.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006) (Setting forth the criteria under which VA is required to obtain an examination.)  


Accordingly, the case is REMANDED for the following action:

1.  The RO/AMC should arrange for the Veteran to undergo a medical examination to ascertain the current nature and etiology of his cervical spine disorder.  The examiner should be requested to render an opinion regarding whether it is at least as likely as not (probability 50 percent or more) that the current cervical spine disability is related to service.  The claims folder should be made available for review in connection with this examination.  The examiner should be requested to specifically comment on any relationship between the currently diagnosed disability and the incidents of which the Veteran testified had occurred during service and provide complete rationale for all conclusions reached.  

2.  Thereafter, the RO/AMC should readjudicate the issue on appeal.  If the determination remains unfavorable to the Veteran, he and his representative should be provided with a supplemental statement of the case (SSOC) that addresses all relevant actions taken on the claim for benefits.  The Veteran should be given an opportunity to respond to the SSOC prior to returning the case to the Board for further review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  The Veteran is advised to appear and participate in any scheduled VA examination, as failure to do so may result in denial of the claim.  See 38 C.F.R. § 3.655 (2013).  

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court 

of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



_________________________________________________
F. JUDGE FLOWERS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012).


